PER CURIAM.

ORDER

Lu Soro submits a response and an amended response to the court’s September 27, 2007 order. Soro moves for oral argument. Citigroup responds.
Soro appeals a decision issued by the United States District Court for the Southern District of Florida dismissing his case. Soro’s district court complaint indicated that he sought review of a Trademark Trial and Appeal Board decision. This court’s jurisdiction over appeals of district court decisions is limited primarily to cases involving patents and suits against the United States not exceeding $10,000. See 28 U.S.C. § 1295(a)(1), (2). Because it appeared that this court lacked jurisdiction over Soro’s appeal, on September 27 the court stated that it would transfer the appeal to the United States Court of Appeals for the Eleventh Circuit absent a response from the parties.
Soro responds to the September 27 order. He requests that this court “take jurisdiction over this appeal” but does not allege that this court, rather than the Eleventh Circuit, has jurisdiction over this case. Citigroup contends that pursuant to 15 U.S.C. § 1121 this court lacks jurisdiction over this appeal. The court determines that jurisdiction over this case lies in the regional circuit, in this case the Eleventh Circuit. See Williams v. Dep’t of the Army, 715 F.2d 1485, 1490 n. 5 (Fed. Cir.1983). Thus, the case is transferred to the Eleventh Circuit.
Accordingly,
IT IS ORDERED THAT:
This case and Soro’s motion for oral argument are transferred to the United States Court of Appeals for the Eleventh Circuit pursuant to 28 U.S.C. § 1631.